Citation Nr: 1241761	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  09-31 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971. He served in Vietnam.  His awards and decorations include the Bronze Star Medal.

This matter was last before the Board of Veterans' Appeals (Board) in February 2011 on appeal from August 2007 and December 2007 decisions of the Newark, New Jersey Regional Office (RO) of the Department of Veterans Affairs (VA). 
In August 2007, the RO denied service connection for bilateral hearing loss and tinnitus. In December 2007, the RO denied service connection for posttraumatic stress disorder (PTSD). 

In February 2011, the Board remanded the appeals for additional development.

In a May 2012 decision the Appeals Management Center (AMC) granted entitlement to service connection for PTSD and assigned a 30 percent disability rating.  Although the Veteran later submitted additional evidence in regard to his claim for PTSD, the RO re-adjudicated the initial rating in a September 2012 rating decision and granted an initial 50 percent disability rating. The RO also granted service connection for bilateral tinnitus and right-sided hearing loss in the September 2012 rating action.  

Where a claim for service connection is granted during the pendency of an appeal, a separate notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Veteran did not file a NOD in regard to the May or September 2012 rating actions.  Accordingly, since the claims regarding PTSD, tinnitus, and right ear hearing loss have been granted, they are not before the Board.  The only issue remaining on appeal at the time the appeal was re-certified to the Board was the issue of entitlement to service connection for left ear hearing loss.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

In July 2012 the Veteran submitted two (2) letters stating that he wanted to be heard at a videoconference because he had acquired new evidence - he submitted one request to the Board and one request to the RO.

To date, the Veteran has not been afforded this hearing and one has not been scheduled. He is entitled to a hearing before the Board pursuant to 38 C.F.R. § 20.700. As the Veteran has requested a videoconference hearing at the RO, his claims file must be returned to the RO on remand. 38 C.F.R. §§ 19.9, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at the RO.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

